Citation Nr: 0704781	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  02-17 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for spondylolysis, L5, 
with spina bifida occulta.    

2.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1958 to August 
1960.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.  

The veteran testified in support of these claims at a hearing 
held in Washington, D.C., in October 2003, before the 
undersigned Veterans Law Judge.  In July 2004, the Board 
remanded these claims to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  

For the reason discussed in the Remand portion of this 
decision, the Board again REMANDS the claim of entitlement to 
service connection for depression to the RO via AMC.


FINDINGS OF FACT

1.  An examiner noted that the veteran had spina bifida 
occulta on induction examination.  

2.  There is clear and unmistakable evidence of record that 
the veteran's spondylolysis preexisted service.

3.  The veteran's preexisting spondylolysis and spina bifida 
occulta increased in disability during service.    

4.  The veteran's spondylolysis and spina bifida occulta are 
congenital defects.

5.  The veteran has additional disability due to in-service 
injury superimposed upon his spondylolysis and spina bifida 
occulta.


CONCLUSION OF LAW

Additional low back disability due to injury superimposed 
upon congenital low back defects was incurred in service.  38 
U.S.C.A. §§ 1131, 1132, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.306 (2006); VAOPGCPREC 
82-90 (July 18, 1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claim being 
decided.  Even assuming otherwise, remanding for additional 
notification and/or assistance is unnecessary because, due to 
the favorable disposition of this claim, the Board's decision 
to proceed in adjudicating it does not prejudice the veteran 
in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

II.  Analysis of Claim

The veteran seeks entitlement to service connection for 
spondylolysis, L5, with spina bifida occulta.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. 
§ 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Some disabilities are considered congenital and developmental 
in nature and are not deemed diseases for VA purposes.  
However, under certain circumstances, service connection may 
be granted for such disorders if they are shown to have been 
aggravated during service.  See 38 C.F.R. § 3.303(c); 
VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 
1990).  In a precedent opinion, VA's General Counsel 
indicated that, for service connection purposes, there is a 
distinction under the law between a congenital or 
developmental "disease" and a congenital "defect."  
Congenital diseases may be service connected if the evidence 
as a whole shows aggravation in service within the meaning of 
VA regulations.  A congenital or developmental "defect" may 
not be service connected in its own right, but service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect in service.  
VAOPGCPREC 82-90.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

According to written statements submitted during the course 
of this appeal and the veteran's hearing testimony presented 
in October 2003, the veteran is entitled to service 
connection for his low back disability based on a theory of 
aggravation.  Allegedly, on induction, an examiner discovered 
that the veteran had congenital back disorders and placed the 
veteran on a physical profile, which limited the veteran's 
activities.  Reportedly, the veteran then began participating 
in basic training, at which time he injured his back and 
sought treatment for residuals thereof.  Thereafter, the 
veteran continued to experience back problems and military 
personnel allegedly offered him a discharge, which he 
declined.  Instead, the veteran received treatment, including 
in excess of 200 days of inpatient, for, in part, low back 
complaints.  Following treatment, the veteran wore a 
lumbosacral corset and military personnel reportedly further 
limited the veteran's physical duties and changed his 
military specialty to chaplain's assistant, a more sedentary 
position.  The veteran claims that, eventually, the severity 
of his low back disability necessitated his discharge from 
service. 

Under the law, the veteran who served for at least six months 
during a period of war or during peacetime on or after 
January 1, 1947, is presumed to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects noted at the time of entrance, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132 (West 
2002); see VAOPGCPREC 3-2003 (July 16, 2003) (holding that VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service, and that 38 
C.F.R. 
§ 3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to 
the extent that it states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service); 
see also Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 
2004) (holding that VA, rather than the claimant, bears the 
burden of proving that a disability preexisted service and 
was not aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 
4, 2005) (applies to claims pending on or filed after May 4, 
2005).

The term "noted" denotes only such conditions that are 
recorded in examination reports. 38 C.F.R. § 3.304(b) (2006).  
A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 
(1994).

In this case, the veteran had active service from November 
1958 to August 1960.  On pre-induction and induction 
examinations conducted in May and November 1958, examiners 
noted that the veteran had spina bifida occulta of S-1.  The 
veteran may therefore not be presumed to have been in sound 
condition with regard to his low back on his entrance into 
service.  Based on the examiner's notation in his report of 
induction examination, the Board finds that the veteran's 
spina bifida occulta preexisted service.

The examiner did not note that the veteran had spondylolysis 
on his entrance into service.  However, there is clear and 
unmistakable evidence of record establishing that such is the 
case.  Four days after entrance into the service, the veteran 
underwent an orthopedic consultation, during which an 
examiner noted spondylolysis at L5 and S1.  Since then, 
multiple medical professionals, including those sitting on 
Physical Evaluation and Medical Boards, have indicated that 
this condition preexisted service.  

Once a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  A preexisting disease will be considered to 
have been aggravated by military service when there is an 
increase in disability during such service, unless there is a 
specific finding that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2006).  Temporary or intermittent flare-
ups of a preexisting injury or disease are not sufficient to 
be considered aggravation unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2006).  A claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under this rebuttal standard attaches.  
Cotant v. Principi, 17 Vet. App. 116 (2003); see also 
VAOPGCPREC 3-2003 (July 16, 2003) (holding that 38 C.F.R. § 
3.306(b), which provides that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C. § 1111, properly 
implements 38 U.S.C. § 1153, applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C. § 
1153, and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C. 
§ 1111).

The veteran's service medical records show that, as alleged, 
the veteran began experiencing back pain during basic 
training.  In response, military personnel placed the veteran 
on a permanent L3 physical profile.  The following year, in 
August, the veteran again complained of back pain and 
participated in physical therapy to alleviate the pain.  
Thereafter, continued back pain necessitated the use of a 
lumbosacral corset, additional physical therapy, and 
inpatient treatment.  In March 1960, a Chief of Orthopedics 
at Fort Hood indicated that, although there had been some 
aggravation of the veteran's back condition in service during 
recruit training, the veteran had since completely recovered 
from the back pain and was no worse than he would have been 
had he never been in service.  

Since discharge, multiple professionals have addressed 
whether the veteran's preexisting low back conditions 
increased in severity during active service.  In April 1961, 
less than a year after the veteran's discharge from service, 
Richard D. Hoover, M.D., submitted a written statement 
indicating that he had treated the veteran for low back pain 
and that, if the veteran accurately reported his history of 
several severe in-service episodes of back pain, he would 
propose the question of whether the veteran suffered chronic 
aggravation of back problems in service.   

Since then, two VA examiners have offered opinions on this 
matter.  In July 1977, one examiner opined that the back 
episodes in service represented flare-ups of the back pain 
and that any back disability from which the veteran then 
suffered resulted from a post-service back injury, rather 
than the in-service episodes.  In November 2004, December 
2004 and March 2006, another examiner indicated that some of 
the veteran's then current back symptoms either preexisted 
service or were exacerbated therein.  

The Board finds the opinions of Dr. Hoover and the VA 
examiner who prepared the reports in 2004 and 2006 sufficient 
to establish that the veteran's preexisting spondylolysis and 
spina bifida occulta increased in disability during service.  
However, this finding is insufficient to confer entitlement 
to the benefit being sought.  

According to the medical evidence of record, the veteran's 
spondylolysis and spina bifida occulta represent congenital 
defects, which, as previously indicated, are not service 
connectable in their own right.  Rather, the evidence must 
establish that the veteran suffered additional disability due 
to in-service injury superimposed upon his spondylolysis and 
spina bifida occulta, the congenital defects, in order for 
any of the veteran's back symptomatology to be service 
connected.  In this case, the VA examiner's March 2006 
opinion so establishes; according to that opinion, the 
veteran currently has a back disability, 20 percent of which 
preexisted service, 10 percent of which was exacerbated 
therein, and 70 percent of which developed secondary to a 
post-service low back injury.  The examiner did not 
characterize any portion of the current back disability as 
additional disability secondary to an in-service injury, but 
the Board construes this opinion as meaning the same.   

Based on this evidence, the Board concludes that additional 
low back disability due to injury superimposed upon 
congenital low back defects was incurred in service.  
Inasmuch as the evidence in this case supports the veteran's 
claim, such claim must be granted.  


ORDER

Service connection for additional low back disability 
secondary to in-service injury superimposed upon the 
veteran's spondylolysis, L5, with spina bifida is granted. 




REMAND

The veteran also claims entitlement to service connection for 
depression, including as secondary to his service-connected 
low back disability.  Additional action is necessary before 
the Board decides this claim.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist a claimant in obtaining and fully 
developing all of the evidence relevant to his claim.  In 
this case, with regard to the claim being remanded, VA has 
not yet satisfied its duty to assist; therefore, to proceed 
in adjudicating this claim would prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. at 392-
94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
a psychiatric examination is necessary.  

The RO afforded the veteran VA mental disorders examinations 
dur
ing 
the 
cou
rse
of this appeal, but the reports of these examinations are 
ina
deq
uat
e 
to 
dec
ide 
the
veteran's claim for service connection for depression.  Two 
of 
the
se 
rep
ort
s, 
prepared in response to VA examinations conducted in February 
200
5 
and 
Mar
ch
2006, include comments by the VA examiners indicating that, 
due 
to 
a 
lac
k 
of
expertise, or because it would be speculative, they could not 
off
er 
opi
nio
ns
regarding whether the veteran's depression and back 
dis
abi
lit
y 
wer
e 
rel
ate
d.  
The
other report, prepared in response to a VA examination 
con
duc
ted 
in 
Jun
e 
200
5,
includes a comment that, probably, the veteran would not be 
as 
dep
res
sed 
if 
he 
was
not taking the medication required for his back pain, but 
tha
t 
the 
exa
min
er 
cou
ld 
not
answer the question of whether the veteran would be depressed 
if 
he 
did 
not 
hav
e
the back pain. 

There is also a written statement of record, prepared by J. 
Low
ell 
Har
o, 
M.D
., 
a private physician, which indicates that the veteran suffers 
fro
m 
sig
nif
ica
nt
depression secondary to his chronic pain.  However, this 
sta
tem
ent 
too 
is 
ina
deq
uat
e
to decide the claim being remanded.  First, it does not 
spe
cif
ica
lly 
ind
ica
te 
tha
t 
the
depression results from the veteran's back pain, rather than 
fro
m 
the 
oth
er
musculoskeletal pain the veteran reportedly was experiencing 
at 
the 
tim
e 
Dr. 
Har
o
wrote the statement.  Second, the statement is proffered by a 
phy
sic
ian 
who 
is 
not
trained in psychiatry and has no specialized knowledge of 
dep
res
sio
n 
and 
the 
cau
ses
thereof.  Third, the statement is not based on a review of 
the 
vet
era
n's 
cla
ims
file.

Given the foregoing, the Board believes that another 
exa
min
ati
on 
is 
nec
ess
ary
,
during which an examiner can review the entire claims file, 
rec
onc
ile 
the 
con
fli
cti
ng
evidence of record and offer opinions regarding whether the 
vet
era
n's 
dep
res
sio
n
is at least as likely as not related to his service or his 
ser
vic
e-
con
nec
ted
low back disability and, if not, whether it is aggravated by 
his 
ser
vic
e-
con
nec
ted
low back disability.  

This case is REMANDED for the following action:

1.  Afford the veteran a VA psychiatric 
examination by a psychologist who has not 
previously evaluated the veteran for the 
purpose of determining the etiology of the 
veteran's depression.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the veteran 
has depression;

b) if so, opine whether the 
depression is at least as 
likely as not related to the 
veteran's period of active 
service, during which 
physicians noted that the 
veteran was exhibiting signs of 
emotional instability; 

c) also opine whether the 
depression is at least as 
likely as not related to the 
veteran's service-connected low 
back disability, including the 
medication taken to control the 
pain associated with such 
disability; 

d) if not, opine whether the 
depression is aggravated by the 
veteran's service-connected low 
back disability, including the 
medication taken to control the 
pain associated with such 
disability; and 

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

2.  Readjudicate the veteran's claim for 
service connection for depression based on 
all of the evidence of record.  If the 
claim is denied, provide the veteran and 
his representative a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claim being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



_____________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


